Eschweilee, J.
It is contended that the liquor found on the second floor, having been so found and seized without search warrant, could not properly be received in evidence over defendant’s objection, under the decision of Hoyer v. State, 180. Wis. 407, 193 N. W. 89.
The acceptance of the license is necessarily an acceptance of the accompanying statutory conditions, and as to the premises is an implied waiver of the search-and-seizure provision of the constitution discussed in the above -cited case. The kitchen was clearly a part of the premises for which the license had been obtained, and under the decision in Walsh v. State, 180 Wis. 356, 192 N. W. 1004, the conviction must be sustained.
By the Court. — Judgment affirmed.